Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 16,
2019




                                   In The

                   Fourteenth Court of Appeals

                            NO. 14-19-00333-CV


  JRTM INVESTMENTS, LLC A/K/A SPRING AUTO PROS A/K/A SAP,
   JACQUELINE ANN RYAN OWEN AND JEREMY SCOTT OWEN,
                        Appellants

                                     V.

          LORI HATCHER AND STEVEN HATCHER, Appellees

                  On Appeal from the 190th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2019-24908


                        MEMORANDUM OPINION

     This is an appeal from a judgment signed April 23, 2019. On May 6, 2019,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                 PER CURIAM

Panel Consists of Justices Wise, Jewell, and Hassan.